Citation Nr: 0905352	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-28 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had service from August 1966 to March 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2006, a statement of the case 
was issued in August 2006, and a substantive appeal was 
received in August 2006.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

Diabetes mellitus was not manifested during active service or 
for many years thereafter.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in May 2005.  Additionally, in June 2007, the appellant 
was provided with notice of the types of evidence necessary 
to establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the appellant, the Board finds 
no prejudice to him in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In any event, in light of the following decision 
which finds that the preponderance of the evidence is against 
the appellant's claim, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to diabetes mellitus, so it is not necessary to obtain 
a VA medical opinion with regard to etiology.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for another VA medical 
examination or to ask a medical expert to review the record 
because any medical opinion could not provide competent 
evidence of the incurrence of diabetes mellitus in service.  
Moreover, given the absence of any competent evidence of the 
claimed post-service disability until more than 31 years 
after service, any current opinion provided at this point 
would be no more than speculative.  See 38 C.F.R. § 3.102 
(2008) (a finding of service connection may not be based on a 
resort to speculation or even remote possibility).  

The evidence of record contains the Veteran's service 
treatment records and post-service private medical records.  
The evidence of record also contains a report of VA 
examination performed in December 2005.  The Veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and has not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as diabetes mellitus, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Veteran is claiming service connection for diabetes 
mellitus.  For purposes of establishing service connection 
for a disability resulting from exposure to a herbicide 
agent, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. 
§ 1116(f).  Moreover, the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 
percent or more at any time after service, with an exception 
not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  In addition, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
diabetes mellitus, including as due to herbicide exposure.  
An October 2004 response from the service department 
regarding Vietnam service indicates that the Veteran served 
on board ships that were in the official waters of Vietnam.  
However, the service department noted that the personnel 
record does not contain enough information to make a 
definitive statement regarding in-country service.  In a 
September 2005 letter, the Veteran stated that, sometime in 
1964, he was aboard the U.S.S. Gen. W.A. Mann, which anchored 
in the waters of Vietnam.  There is no other evidence that 
the Veteran ever served in Vietnam.  The Board concludes that 
the Veteran did not serve in the Republic of Vietnam at any 
time during active service.  Even though the Veteran has been 
diagnosed with one of the enumerated disabilities listed 
under 38 C.F.R. § 3.309(e), he is not presumed to have been 
exposed to herbicide agents because he never served in 
Vietnam and there is no record of any other herbicide 
exposure while in service.  38 U.S.C.A. § 1116(f).  Thus, the 
presumptive service connection regulations regarding exposure 
to Agent Orange also are not applicable in this case.  See 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board now turns to whether service connection for 
diabetes mellitus is warranted on a direct basis.  Service 
Reports of Medical Examinations dated in September 1971, June 
1972, and in March 1974 for separation purposes, reflect that 
the Veteran's endocrine system was clinically evaluated as 
normal.  There are no other service treatment records related 
to diabetes mellitus.  

Private medical records dated in August 2005 reflect that the 
Veteran was diagnosed with diabetes mellitus type II (non-
insulin dependent).  

The Veteran underwent a VA examination in December 2005.  He 
reported the onset of diabetes mellitus at age 60.  Following 
physical examination, the examiner diagnosed diabetes 
mellitus, type II.  

Despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
diabetes mellitus is etiologically related to service or any 
incident therein.  The Veteran's endocrine system was 
clinically evaluated as normal upon separation from service.  
The clinically normal endocrine system findings are 
significant in that it demonstrates that trained military 
medical personnel were of the opinion that no diabetes 
mellitus was present at that time.  The Board views the 
examination report as competent evidence that there was no 
diabetes mellitus at that time.  

While acknowledging the Veteran's statements that his current 
diabetes mellitus is etiologically related to service, the 
Veteran is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In conclusion, although medical evidence clearly demonstrates 
a current diagnosis of diabetes mellitus, such post-service 
findings fail to establish any relationship between the 
current disability and service.  Diabetes mellitus was not 
manifested during service, or for many years thereafter.  
Accordingly, service connection on a direct basis is not 
warranted.  See 38 C.F.R. § 3.303.  Furthermore, diabetes 
mellitus was first diagnosed in 2005 and is not shown to have 
become manifest to a degree of 10 percent or more within one 
year of discharge from service.  Thus, presumptive service 
connection is not warranted.  38 U.S.C.A. §§ 1101, 1137; 38 
C.F.R. §§ 3.307, 3.309.  


ORDER

Entitlement to service connection for diabetes mellitus is 
not warranted.  




REMAND

The Board notes that private medical records from Bioquest 
Diagnostic Laboratory dated in March 2005 reflect that the 
Veteran was diagnosed with PTSD following a mental status 
examination.  The Veteran underwent a VA examination in April 
2005.  The VA examiner noted that the condition did not meet 
the DSM-IV criteria for a full diagnosis of PTSD.  

The Board is thus presented with conflicting medical evidence 
as to whether PTSD is present.  The Board believes that a VA 
examination and opinion as to whether a current disability is 
causally related to the Veteran's active duty service is 
necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of any 
current PTSD.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any current PTSD 
capable of diagnosis should be clearly 
reported.  If current PTSD is diagnosed, 
then the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such PTSD is causally 
related to the Veteran's active duty 
service.  A rationale for such opinion 
should be furnished. 

2.  After completion of the above, the 
RO should review the expanded record 
and determine whether service 
connection is warranted for PTSD.  The 
Veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


